Title: Making a Murderer: Brendan Dassey's Conviction Overturned
Question:
Answer #1: For those who haven't watched it, it was quite clear from the documentary that Dassey (who has an extremely low IQ) had nothing to do with anything and just wants to play video games. He had an alibi for the time of the murder.

The police fed him details of the crime, instructed him to repeat them back, and then took that as a confession.  Despite having no other evidence that he was involved in any way, and not being able to express any sort of motive for why he might be, his "confession" and his extraordinarily poor legal representation combined to put him in prison for life.

There's also a fascinating transcript of a jailhouse conversation between Dassey and his mother that is worth watching the series for alone.  Dassey's mother has an IQ barely higher than her child, whose IQ is barely higher than a plant.  The two of them talking on the phone to each other about the questioning and the events of the day is like two five-year-olds talking, but again, what was said was then taken out of context and treated as a confession.



Answer #2: See! Getting media attention sometimes *is* the best option.Answer #3: Are there any ways that the attorneys or police involved could be held criminally liable? It almost seemed like there was a conspiracy to put him away for the crime.